Exhibit 10.2

ADMINISTRATION AGREEMENT

 

THIS AGREEMENT dated as of November 9, 2004 (this “Agreement”), by and between
NGP Capital Resources Company, a Maryland corporation (the “Company”), and NGP
Administration, LLC, a Delaware limited liability company (the “Administrator”).

 

WHEREAS, the Company is a newly organized closed-end, non-diversified management
investment company that has elected to be treated as a business development
company under the Investment Company Act of 1940 (the “Investment Company Act”)
and in the business making investments in securities issued in private
placements, primarily in connection with structured finance investments
consisting of a subordinate debt instrument or a combination of senior and
subordinate debt instruments with some equity component;

 

WHEREAS, the Administrator is engaged in the business of providing
administrative services with respect to companies participating in structured
finance transactions and making temporary short-term investments; and

 

WHEREAS, the Company deems it advisable to retain the Administrator to furnish
certain administrative services to the Company, and the Administrator wishes to
be retained to provide such services, on the terms and conditions hereinafter
set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:

 

SECTION 1

 

DUTIES OF THE ADMINISTRATOR

 

1.1 Engagement of Administrator. Commencing on the date hereof, the Company
engages and retains the Administrator to act as administrator of the Company,
and to provide, or arrange for suitable third parties to provide, the
administrative services, personnel, and facilities described below, subject to
supervision of the Board of Directors of the Company (the “Board”), for the
period and on the terms and conditions set forth in this Agreement. The
Administrator hereby accepts such engagement and agrees during such period to
provide, or arrange for suitable third parties to provide, such services and to
assume the obligations herein set forth subject to the reimbursement of costs
and expenses provided for below. The Administrator and such others shall for all
purposes herein be deemed to be independent contractors and shall, unless
otherwise expressly provided or authorized herein, have no authority to act for
or represent the Company in any way or otherwise be deemed agents of the
Company.

 

1.2 Services. Except to the extent that the provision of any such service is
allocated to NGP Investment Advisor, LP (the “Adviser”), pursuant to the
Investment Advisory Agreement dated November 9, 2004 (the “Advisory Agreement”),
between the Company and the Adviser, the Administrator shall provide (or
oversee, or arrange for, suitable third parties to provide) all administrative
services necessary for the operation of the Company and the conduct of its
business. Such administrative services shall include, but not be limited to, the
following:

 

  (a) providing the Company with such office space, equipment, facilities, and
supplies; the services of such clerical, bookkeeping, record keeping, and other
personnel of the Administrator; and such other services as the Administrator,
subject to review by the Board, shall from time to time determine to be
necessary, useful, or required for the reasonable conduct of the business of the
Company;



--------------------------------------------------------------------------------

  (b) on behalf of the Company, conducting relations with custodians,
depositories, transfer agents, dividend disbursing agents, other stockholder
servicing agents, accountants, attorneys, underwriters, brokers and dealers,
corporate fiduciaries, insurers, banks, stockholders of the Company, and such
other persons in any such other capacity as may be requested by the Company or
may be reasonably necessary or desirable for the conduct of the business of the
Company;

 

  (c) making reports to the Directors of the Company of its performance of
obligations hereunder and furnishing advice and recommendations with respect to
such other aspects of the business and affairs of the Company as it shall
determine to be desirable; provided that nothing herein shall be construed to
require the Administrator to, and the Administrator shall not, provide any
advice or recommendation relating to the securities and other assets that the
Company should purchase, retain, or sell or any other investment advisory
services to the Company;

 

  (d) being responsible for the financial and other books and records that the
Company is required to maintain; preparing such accounting and other reports and
documents as may be necessary or appropriate for the reasonable conduct of the
business of the Company, and preparing reports to stockholders, and reports and
other materials filed with the Securities and Exchange Commission (the “SEC”);

 

  (e) to the extent permitted under the Investment Company Act, providing on the
Company’s behalf significant managerial assistance to those portfolio companies
to which the Company is required to make available such assistance;

 

  (f) assisting the Company in determining and publishing the Company’s net
asset value, overseeing the preparation and filing of the Company’s tax returns,
and the printing and dissemination of reports to stockholders of the Company,
and generally overseeing the payment of the Company’s expenses and the
performance of administrative and professional services rendered to the Company
by others;

 

  (g) providing such other administrative services with respect to the business
and affairs of the Company as the Administrator shall deem to be desirable or
appropriate.

 

1.3 Legal Compliance; Workers’ Compensation Insurance. In performing its
services under this Agreement, the Administrator shall comply with all
applicable provisions of the Investment Company Act, federal law, and Texas
laws, including all laws relating to the provision of services and employment
laws. The Company shall not be considered to be an

 

2



--------------------------------------------------------------------------------

employer or co-employer of the employees of the Administrator for any purpose
other than for purposes of the application of the Texas Workers’ Compensation
Act. The services provided by the Administrator under this Agreement are not and
are not intended to be “staff leasing services” as defined in Section 91.001 of
the Texas Labor Code. The Administrator shall carry workers’ compensation
insurance coverage for its employees and shall cause the Company to be named as
an additional insured under such policy.

 

1.4 Sub-Administrators. The Administrator is authorized is to enter into one or
more sub-administration agreements with other service providers (each a
“Sub-Administrator”) pursuant to which the Administrator may obtain the services
of the service providers in fulfilling its responsibilities hereunder. Any such
sub-administration agreement shall be in accordance with the requirements of the
Investment Company Act and other applicable federal and state law and shall
contain a provision requiring the Sub-Administrator to comply with Sections 2 as
if it were the Administrator.

 

SECTION 2

 

RECORDS

 

1.1 Records. The Administrator agrees to maintain and keep all books, accounts,
and other records of the Company that relate to activities performed by the
Administrator hereunder and, if required by the Investment Company Act, will
maintain and keep such books, accounts, and records in accordance with such Act.
In compliance with the requirements of Rule 31a-3 under the Investment Company
Act, the Administrator agrees that all records which it maintains for the
Company shall at all times remain the property of the Company, shall be readily
accessible during normal business hours, and shall be promptly surrendered upon
the termination of the Agreement or otherwise on written request. The
Administrator further agrees that all records that it maintains for the Company
pursuant to Rule 31a-1 under the Investment Company Act will be preserved for
the periods prescribed by Rule 31a-2 under the Investment Company Act unless any
such records are earlier surrendered as provided above. Records shall be
surrendered in usable machine-readable form. The Administrator shall have the
right to retain copies of such records subject to observance of its
confidentiality obligations under this Agreement.

 

1.2. Compliance Program. The Administrator shall adopt and implement prior to
October 5, 2004, written policies and procedures reasonably designed to prevent
violation of the Federal Securities Laws (as defined in Rule 38a-1 under the
Investment Company Act) by the Administrator. The Administrator shall provide
the Company, at such times as the Company may reasonably request, with a copy of
such policies and procedures and a written report that addresses the operation
of the policies and procedures; such report shall be of sufficient scope and
sufficient detail, as may reasonably be required to comply with Rule 38a-1 and
to provide reasonable assurance that any weaknesses in the design or
implementation of the policies and procedures would be disclosed by such
examination, and, if there are no such weaknesses, the report shall so state.

 

3



--------------------------------------------------------------------------------

SECTION 3

 

CONFIDENTIALITY

 

The parties hereto agree that each shall treat confidentially all information
provided by each party to the other regarding its business and operations. All
confidential information provided by a party hereto, including nonpublic
personal information pursuant to Regulation S-P of the SEC, shall be used by any
other party hereto solely for the purpose of rendering services pursuant to this
Agreement and, except as may be required in carrying out this Agreement, shall
not be disclosed to any third party, without the prior consent of such providing
party. The foregoing shall not be applicable to any information that is publicly
available when provided or thereafter becomes publicly available other than
through a breach of this Agreement, or that is required to be disclosed by any
regulatory authority, any authority or legal counsel of the parties hereto, by
judicial or administrative process, or otherwise by applicable law or
regulation.

 

SECTION 4

 

COMPENSATION; ALLOCATION OF COSTS AND EXPENSES

 

In full consideration of the provision of the services of the Administrator, the
Company shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities hereunder. The Company will bear all costs and expenses that are
incurred in its operation and transactions and not specifically assumed by the
Adviser pursuant to the Advisory Agreement. Costs and expenses to be borne by
the Company include, but are not limited to, those relating to:

 

  (a) accounting, legal, printing, clerical, filing, and other organization and
offering expenses incurred in connection with the organization of the Company
and the initial offering of its shares of its common stock (the “Offering”);

 

  (b) expenses with respect to acquisition and disposition of investments,
including all costs and fees incident to the identification, selection, and
investigation of prospective Company investments, including associated due
diligence expenses such as travel expenses and professional fees:

 

  (c) brokerage and commission expense and other transaction costs incident to
the acquisition and dispositions of investments;

 

  (d) federal, state, and local taxes and fees, including transfer taxes and
filing fees, incurred by or levied upon the Company;

 

  (e) interest charges and other fees in connection with borrowings by the
Company;

 

  (f) fees and expenses payable to the SEC and any fees and expenses of state
securities regulatory authorities;

 

  (g) expenses of preparing, printing, filing, and distributing reports and
notices to stockholders and regulatory bodies including the SEC;

 

4



--------------------------------------------------------------------------------

  (h) costs of proxy solicitation and meetings of stockholders and the Board;

 

  (i) charges and expenses of the Company’s custodian, administrator, and
transfer and dividend disbursing agent;

 

  (j) compensation and expenses of the Company’s directors who are not
interested persons of the Company or the Adviser, and of any of the Company’s
officers who are not interested persons of the Adviser; expenses of all
directors in attending meetings of the Board or stockholders;

 

  (k) all costs of registration and listing of the Company’s shares on any
securities exchange;

 

  (l) legal and auditing fees and expenses, including expenses incident to the
documentation for, and consummation of, transactions;

 

  (m) costs of certificates representing the shares of the Company’s common
stock;

 

  (n) costs and expenses of administration, including rent, technology systems,
printing, mailing, long distance telephone, copying, secretarial and other
staff, stationery, and supplies;

 

  (o) the costs of membership by the Company or its directors or executive
officers in any trade organizations;

 

  (p) expenses associated with litigation and other extraordinary or
non-recurring expenses;

 

  (q) any insurance premiums (including fidelity bond and directors and officers
errors and omission liability insurance premiums);

 

  (r) expenses of offering the Company’s common stock and other securities
including registering securities under federal and state securities laws;

 

  (s) costs of calculating the Company’s net asset value including the costs of
third party evaluations or appraisals of the Company (or its assets) or its
investments;

 

  (t) the costs of providing significant managerial assistance offered to and
accepted by the recipient of Company investments;

 

  (u) fees and expenses (including expenses incurred by the Adviser) payable to
third parties, including agents, consultants, or other advisors in monitoring
the financial and legal affairs of the Company and the Company’s investments;
and

 

  (v) investment advisory and management fees;

 

  (w) administration fees, if any, payable under this Agreement;

 

5



--------------------------------------------------------------------------------

  (x) all other costs and expenses directly allocable and identifiable to the
Company or its business or investments; and

 

  (y) all other expenses incurred by the Company or the Administrator in
connection with administering the Company’s business, including payments under
this Administration Agreement based upon the Company’s allocable portion of
overhead and other expenses incurred by the Administrator in performing its
obligations under this Administration Agreement, including rent and the
allocable portion of the cost of the Company’s chief compliance officer and
chief financial officer and their respective staffs.

 

SECTION 5

 

LIMITATION OF LIABILITY OF THE ADMINISTRATOR

 

The Administrator (and its members and the Administrator’s and its members’
officers, managers, agents, employees, controlling persons, members, and any
other person or entity affiliated with the Administrator, including without
limitation its sole member, and the Adviser (collectively, “Affiliates”)) shall
not be liable to the Company, or its stockholders, for any error of judgment,
mistake of law, or any action taken or omitted to be taken by the Administrator
in connection with the performance of any of its duties or obligations under
this Agreement or otherwise as administrator for the Company.

 

SECTION 6

 

INDEMNIFICATION

 

6.1 Indemnification of the Administrator. The Company shall indemnify, defend,
and protect the Administrator (and its members and the Administrator’s and its
members’ officers, managers, agents, employees, committee members, controlling
persons, members, and any other person or entity affiliated with the
Administrator or any of the foregoing, including without limitation the Adviser,
each of whom shall be deemed a third party beneficiary hereof) (collectively,
the “Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs, and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened, or completed action, suit, investigation,
or other proceeding (including an action or suit by or in the right of the
Company or its security holders) arising out of or otherwise based upon the
performance of any of the Administrator’s duties or obligations under this
Agreement or otherwise as administrator for the Company. Notwithstanding the
preceding sentence, nothing contained herein shall protect or be deemed to
protect the Indemnified Parties against or entitle or be deemed to entitle the
Indemnified Parties to indemnification in respect of, any liability to the
Company or its security holders to which the Indemnified Parties would otherwise
be subject by reason of willful misfeasance, bad faith, or negligence in the
performance of the Administrator’s duties or by reason of the reckless disregard
of the Administrator’s duties and obligations under this Agreement (to the
extent applicable, as the same shall be determined in accordance with the
Investment Company Act and any interpretations or guidance by the SEC or its
staff thereunder). The satisfaction of any indemnification and any holding
harmless hereunder

 

6



--------------------------------------------------------------------------------

shall be from and limited to assets of the Company. Notwithstanding the
foregoing, absent a court determination that the person seeking indemnification
was not liable by reason of “disabling conduct” within the meaning of Section
17(h) of the Investment Company Act, the decision by the Company to indemnify
such person shall be based upon the reasonable determination, based upon a
review of the facts, that such person was not liable by reason of such disabling
conduct, by (a) the vote of a majority of a quorum of directors of the Company
who are neither “interested persons” of the Company as defined in Section
2(a)(19) of the Investment Company Act nor parties to such action, suit, or
proceeding or (b) an independent legal counsel in a written opinion.

 

Expenses incurred by the Administrator in defending a civil or criminal action,
suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit, or proceeding as authorized by the Board of
Directors of the Company in the specific case upon receipt of an undertaking by
or on behalf of the Administrator to repay such amount unless it shall
ultimately be determined that the Administrator is entitled to be indemnified by
the Company as authorized in this Section 6, provided that at least one of the
following conditions precedent has occurred in the specific case: (a) the
Administrator has provided security for its undertaking; (b) the Company is
insured against losses arising by reason of any lawful advances; or (c) a
majority of a quorum of the disinterested non-party directors of the Company or
an independent legal counsel in a written opinion, shall determine, based upon a
review of the readily available facts, that there is reason to believe that the
Administrator ultimately will be found entitled to indemnification. The
advancement and indemnification provisions in this Section 6 shall apply to all
threatened, pending, and completed actions, suits, or proceedings in which the
Administrator is a party or is threatened to be made a party during the term of
this Agreement, including those actions, suits, or proceedings that were
threatened, filed, or otherwise initiated prior to the effective date of this
provision.

 

For purposes of this Section 6, any provision hereof applicable to the
Administrator shall also be applicable to any person serving as a director,
officer, employee, agent, or affiliate of the Administrator if such person is
made a party or is threatened to be made a party to a threatened, pending, or
completed action, suit, or proceeding in such capacity. The indemnification and
advancement provisions of this Section 6 shall be independent of and in addition
to any indemnification and advancement provisions that may apply to any
director, officer, employee, agent, or affiliate of the Administrator because of
any other position that such person may hold with the Company.

 

6.2 Indemnification of the Company. Notwithstanding Section 6.1, the
Administrator shall indemnify, defend, and protect the Company (and its
directors, officers, managers, agents, employees, controlling persons,
shareholders, and any other person or entity affiliated with the Company, each
of whom shall be deemed a third party beneficiary hereof) and hold them harmless
from and against all damages, liabilities, costs, and expenses (including
reasonable attorneys’ fees and amounts reasonably paid in settlement) incurred
by any of them in or by reason of any pending, threatened, or completed action,
suit, investigation, or other proceeding arising out of or otherwise based upon
claims asserted against the Company or such persons by employees of the
Administrator related to their employment by the Administrator including without
limitation claims with respect to any work-related injury or employment
discrimination.

 

7



--------------------------------------------------------------------------------

SECTION 7

 

ACTIVITIES OF THE ADMINISTRATOR

 

The obligations of the Administrator to the Company and the services furnished
by the Administrator to the Company hereunder are not exclusive. The
Administrator and its Affiliates may (a) provide the same or similar services to
others (including others whose business may be in direct or indirect competition
with the business of the Company), work for other contractors, or send helpers
to work for other contractors, during the term of this Agreement and (b) hire as
many helpers as the Administrator desires and determine what each helper is
paid. It is contemplated that from time to time one or more Affiliates of the
Administrator may serve as directors, officers, or employees of the Company or
otherwise have an interest or affiliation with the Company or have the same or
similar relationships with competitors of the Company. Nothing in this Agreement
shall limit or restrict the right of any manager, officer, agent, or employee of
the Administrator or its Affiliates, who may also be a manager, officer, agent,
or employee of the Company, to engage in any other business or to devote his or
her time and attention in part to the management or other aspects of any other
business, whether of a similar nature or dissimilar nature. Neither the
Administrator nor any of its Affiliates shall in any manner be liable to the
Company by reason of the foregoing activities of the Administrator or such
Affiliate.

 

SECTION 8

 

DURATION AND TERMINATION OF THE AGREEMENT

 

This Agreement shall become effective as of the date hereof, and shall remain in
force with respect to the Company for two years thereafter, and thereafter
continue from year to year, but only so long as such continuance is specifically
approved at least annually by (a) the Board of Directors of the Company and (b)
a majority of those Directors who are not parties to this Agreement or
“interested persons” (as defined in the Investment Company Act) of any such
party.

 

This Agreement may be terminated at any time, without the payment of any
penalty, by vote of the Directors of the Company, or by the Administrator, upon
60 days’ written notice to the other party. This Agreement may not be assigned
by a party without the consent of the other party. This agreement will
automatically terminate in the event of its “assignment” (as such term is
defined in Section 15(a)(4) of the Investment Company Act.

 

SECTION 9

 

GENERAL PROVISIONS

 

10.1 Governing Law. This Agreement shall be construed in accordance with laws of
the State of Texas and the applicable provisions of the Investment Company Act,
if any. To the extent that the applicable laws of the State of Texas, or any of
the provisions herein, conflict with the applicable provisions of the Investment
Company Act, if any, the latter shall control.

 

8



--------------------------------------------------------------------------------

10.2 Entire Agreement. This Agreement contains the entire agreement of the
parties and supercedes all prior agreements, understandings and arrangements
with respect to the subject matter hereof. In the case of any conflicts between
the provisions of this Agreement and the Advisory Agreement, the provisions of
the Advisory Agreement shall govern.

 

10.3 Amendment. This Agreement may be amended pursuant to a written instrument
by mutual consent of the parties.

 

10.4 Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other party at its
principal office.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

NGP CAPITAL RESOURCES COMPANY

By:

 

/s/ John H. Homier

--------------------------------------------------------------------------------

   

Name: John H. Homier

   

Title: President & Chief Executive Officer

NGP ADMINISTRATION, LLC

By:

 

Richard A. Bernardy

--------------------------------------------------------------------------------

   

Name: Richard A. Bernardy

   

Title: Managing Director & Chief Financial Officer

 

9